DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. The Applicant has argued in the Response that the Si-containing particles on the surface of the strontium titanate particles are chemically bound and therefore materially different from what is taught by EP ‘448.  The Examiner agrees that the toner of EP ‘448 does not possess strontium titanate particles with Si-containing compounds/particles chemically bound to their surface, however, the pending claims as currently recited do not require that the Si-containing particles be chemically bound to the strontium titanate particles.  Instead pending claim 1 recites the “strontium titanate powdery material including Si-containing particles on a surface of the strontium titanate powdery material.”  Given the Applicant’s claim its broadest reasonable interpretation the disclosure of EP ‘448 reads on pending claim 1.  Mixing strontium titanate and Si-containing particles together to use as an external additive package will necessary result in the Si-containing particles having contact with the surface of the strontium titanate powder material.  As such the disclosure of EP ‘448 reads on pending claim 1.  If the Applicant were to amend pending claim 1 to recite that the Si-containing particles were chemically bound to the strontium titanate particles the rejection over EP ’448 would be overcome.  However, in the claims current construction the Applicant’s arguments are not found to be persuasive overcoming the rejection of EP ‘448.
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 192 448 in view of Uchinokura et al. (US PGP 2011/0065033).
EP ‘448 teaches a toner comprising an external additive package comprising strontium titanate particles and silica particles (Abstract).  The strontium titanate particles are taught to have a particle size of 20 to 300 nm and the two types of silica designated silica A and silica B are taught to have particle sizes within the ranges of 4 to 12 nm and 12 to 20 nm, respectively ([0008]).  EP ‘448 does not specifically teach that the silica particles are attached to the surface of the strontium titanate particles, however, EP ‘448 does teach the same production method taught by the Applicant by which silica particles are affixed to the strontium titanate particle surfaces.  Namely, in embodiments, the toner particles and external additives (strontium titanate and silica particles) are placed in a Henschel mixer and stirred under high shear rate ([0039]).  This is the same procedure taught by the Applicant in the instant specification (See Example 1).  The BET specific area of the strontium titanate particles is taught to be as high as 50 m2/g ([0008]).  Additionally, the total amount of the two silica particles to the strontium titanate is 0.6 to 4.0 parts silica to 0.3 to 2.0 parts strontium titanate, which would overlap the molar mass range recited by the Applicant in pending claims 3 and 12-13 ([0008]).  EP ‘448 further teaches the use of ester waxes such as carnauba wax as release agents ([0022]).  EP ‘448 does not teach a ratio of peak intensities of FTIR peaks corresponding to a release agent and a binder resin.
Uchinokura teaches a toner comprising a binder resin and a releasing agent wherein the toner possesses a ratio of FTIR peak intensities corresponding to releasing agent and a binder resin of 0.03 to 0.25, respectively (Abstract).  Such a ratio is taught to optimize the fixing property of the toner while reducing the contamination of the toner in an image forming apparatus caused by volatile wax which results in stably produced high quality images ([0046]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have imparted the toner of EP ‘448 with the relationship between the FTIR peak ratios taught by Uchinokura et al.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2 192 448 in view of Nakagawa et al. (US PGP 2017/0060011).
The complete discussion of EP ‘448 above is included herein.  EP ‘448 teaches a desire for the release agent to be well dispersed in the toner particle, but does not teach a suitable circle-equivalent diameter of the release agent domains.
Nakagawa teaches a toner comprising a release agent that is dispersed in the toner particle.  Additionally, Nakagawa teaches that optimal dispersion of the wax is represented by smaller average circle-equivalent diameter of wax domains of less than 200 nm ([0194]).  As EP ‘448 teaches a desire for well dispersed wax (release agent) in the toner particles it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have looked to Nakagawa et al. for suitable guidance as to an optimal size for wax domains in order to provide the toner of EP ‘448 with well dispersed wax domains.


Claims 6-10 rejected under 35 U.S.C. 103 as being unpatentable over EP 2 192 448 in view of Sasaki et al. (US PGP 2010/0196817).
The complete discussion of EP ‘448 above is included herein.  EP ‘448 teaches a toner for use in an image forming apparatus but does not teach such an apparatus.
Sasaki teaches an image forming apparatus and process cartridge for developing such a toner as well as a toner cartridge for housing such a toner.  The image forming apparatus is taught to comprise a photoreceptor, a charging unit for charging the photoreceptor, an exposure unit for forming a latent image, a developing unit for developing the latent image with toner, a transfer unit for transferring the developed image to a substrate and a fixing unit for fixing the transferred image to the substrate ([0145-147]).  Additionally, the process cartridge is taught to comprise at least one of the units of the image forming apparatus described above and the toner cartridge is taught to house the toner ([0148-155]).  Therefore as EP ‘448 teaches a toner for use in an image forming apparatus but does not teach such an apparatus one of ordinary skill in the art would have been motivated to look to the prior art for a suitable apparatus.  As such, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date to have utilized the toner of EP ‘448 in an image forming apparatus, process cartridge and toner cartridge as taught by Sasaki et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/17/2021